McCulloch, C.J., (concurring). I agree fully with the result announced in this case, but I do not agree to that part of the opinion which holds that the owner of 'land may, after there has been a condemnation for road purposes under § 5249, Crawford & Moses ’ Digest, make an election to proceed under ■§ 5417, Crawford & Moses’ Digest, for the purpose of securing compensation for damages. I do not think that the case of Road Improvement District No. 6 of Lawrence County v. Hall, 140 Ark. 241, decides that to the extent indicated in the opinion in this case. In that case the road district had proceeded under § 5417, supra, and had deposited the amount to cover compensation in accordance with the statute, and had taken possession of the land to be condemned, but, on the appearance of the property owner to contest the proceeding, the district then sought to dismiss the proceeding’s and institute proceedings anew, under § 5’249, Crawford & Moses’ Digest. This court held that the landowner had the election to stay in the circuit court, where the suit had been originally brought, rather than to be carried into the county court. In the present case there had been a condemnation in the county court pursuant to § 5249, supra, and the time allowed for appeal from that order or for presentation of the claim had expired. The question of election is not involved in this case, but the opinion lays down the law that the landowner may, after condemnation in the county court under § 5249, elect to require proceedings under § 5417. Section 5249 provides a complete scheme for condemnation for road purposes and for the protection of owners of property in securing compensation. It provides for presentation of the claim in the county court where the condemnation order was made, and bars a recovery for damages unless the claim be presented within twelve months. My view is that, where there has been a condemnation under that section, the owner must proceed under the conditions therein prescribed.